        Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 1 of 10



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST


                                            )
ORACLE AMERICA, INC.,                       )
                                            )
              Plaintiff,                    )        REDACTED VERSION
                                            )            01/03/2019
       v.                                   )
                                            )
THE UNITED STATES,                          )       Case No. 18-1880C
                                            )       Senior Judge Eric G. Bruggink
              Defendant,                    )
                                            )
       and                                  )
                                            )
AMAZON WEB SERVICES, INC.,                  )
                                            )
              Defendant-Intervenor.         )
                                            )

  PLAINTIFF'S REPLY TO DEFENDANT-INTERVENOR'S OBJECTION TO THE
 APPLICATION FOR ACCESS TO INFORMATION UNDER PROTECTIVE ORDER
             OF ORACLE AMERICA, INC. IN-HOUSE COUNSEL

       Plaintiff Oracle America, Inc. ("Oracle"), by its undersigned counsel and pursuant to

Court's December 28, 2018 Scheduling Order, timely replies to the objection by Defendant

Intervenor Amazon Web Services, Inc. ("AWS") to the application for access to information

under protective order of Oracle's in-house counsel, Peggy Bruggman. Defendant The United

States has not objected to Ms. Bruggman's application for access.

       AWS claims that Oracle's request to have its experienced in-house litigation counsel

admitted under the protective order is an extraordinary and unusual request in a bid protest.

(AWS Resp. at 1, ECF 30 (declaring the request "unusual and unnecessary").) Not so. Indeed,

the Court's Bid Protest Appendix and standard forms contemplate such access and even provide

an application for access by outside or inside counsel. See Appendix of Forms, Rules Court of

Federal Claims ("RCFC") at Form 9; see also RCFC, App. C at § VI.18(a).
            Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 2 of 10



       To be sure, the information subject to the protective order is "highly sensitive". (AWS

Resp. at 2, ECF 30.) Moreover, the harm that could occur from the release (even inadvertent) of

source selection information or proprietary information in this ongoing competition, is real and

material.    But AWS has not and cannot show that Ms. Bruggman's application creates an

unacceptable risk of such disclosure under the governing test.

       AWS bases its objection to Ms. Bruggman's application on her role as in-house counsel,

claiming that (1) Oracle's preference for her "to supervise and/or provide general guidance in this

litigation [to experienced outside counsel] … is unnecessary," and (2) given her position, the risk

of inadvertent disclosure is too significant to permit access. (Id. at 3-7.) AWS' arguments miss

the mark.

       First, AWS improperly belittles the desire to involve in-house counsel and the value in-

house counsel deliver in litigation matters. See generally e.g., Doyle v. United States, 15 Cl. Ct.

150, 151 (1988) (recognizing that the U.S. Court of Appeals for the Federal Circuit and the Court

of Claims have both identified the "right of a party to select the counsel of its choice" as a

"matter of significant importance") (citations omitted). Considering Ms. Bruggman's nearly

fifteen years of litigation experience with Oracle, Ms. Bruggman is well positioned to give

Oracle increased confidence in the approach taken in this litigation. That Oracle relied solely on

outside counsel before the Government Accountability Office ("GAO") does not alter Oracle's

right to seek the admission of additional counsel before this Court.

       Second, the Federal Circuit has held expressly that "status as in-house counsel cannot

alone create that probability of serious risk to confidentiality and cannot therefore serve as the

sole basis for denial of access," U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 (1984),

because, "[l]ike retained counsel …, in-house counsel are officers of the court, are bound by the




                                                 2
         Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 3 of 10



same Code of Professional Responsibility, and are subject to the same sanctions." Id. at 1469.

In other words, the availability and severity of sanctions for release of protected information by

an attorney – both from the court and the bar – generally serve as a sufficient deterrent to allow

counsel, who based on professional standards must safeguard privileged and confidential

information, to access information subject to a court's protective order. Accordingly, "[w]hether

an unacceptable opportunity for inadvertent disclosure exist, … must be determined … by the

facts on a counsel-by-counsel basis, and cannot be determined solely by giving controlling

weight to the classification of counsel as in-house rather than retained." Id. at 1468.

       Notably, the Federal Circuit in U.S. Steel devised a test for making this individualized

factual inquiry regarding whether a particular counsel's access under a protective order may

create an unacceptable risk of inadvertent disclosure, observing that the determinative factor is

whether the involved-counsel performs "competition decisionmaking."              Id., n.3.   In her

application, Ms. Bruggman certifies to this Court that she is "not involved in competition

decision making as discussed in U.S. Steel Corp. v. United States…." (Compare Bruggman

Application ¶ 4, ¶ 8.e. (Addendum), ECF 29.) AWS bases its suggestion to the contrary on

misquotes or misunderstandings of Ms. Bruggman's responsibilities as litigation-counsel at

Oracle and inapposite case law.

       For example, AWS improperly attempts to equate Ms. Bruggman's litigation-based role

at Oracle with the general counsel denied access in the protest of Atlantic Research Corporation,

B-247650, June 26, 1992, 92-1 CPD ¶ 543. GAO's decision in Atlantic Research, however,

stands for the unremarkable proposition that competitive decisionmaking may be disqualifying

even if not directly relate to government procurements. In that protest, the general counsel stated

that he did not participate in competitive decisionmaking for government procurements, but




                                                 3
         Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 4 of 10



"acknowledged that he [was] involved in competitive decisionmaking with respect to other

business matters such as mergers and acquisitions," and with respect to commercial contracts.

92-1 CPD ¶ 543, at *3.1       Unlike the Atlantic Research general counsel, Ms. Bruggman's

application makes clear that she does not participate in competitive decision-making at all –

whether for Oracle's government or commercial business: "My responsibilities are restricted to

litigation and dispute-related matters, including commercial litigation as well as patent and

copyright litigation." (Bruggman Application ¶ 4, ¶¶ 8a –e (Appendix).) In this regard, Ms.

Bruggman's application confirms that any advice she provides is litigation- or litigation-risk

focused. (See id.)

       Specifically, with regard to "prelitigation disputes with customers, distributors, or

partners," Ms. Bruggman explains that her "responsibilities include factual investigation of the

underlying claims, assessment of responsibility and risk, recommendations as to resolution,

documentation of settlements and management of any litigation that results." (Id. at ¶ 8a

(Addendum).) In addition, Ms. Bruggman avers that any legal advice she has provided in the

past in connection with acquisitions has involved "some litigation/dispute/risk related aspect of

the potential acquisition," – i.e., whether any risk exists with the target's active or potential

litigation or how certain acquisition-related representations (e.g., intellectual propriety

infringement or indemnity) may create litigation risk. (Id.)

       Similarly, although AWS seeks to create confusion about the scope of Ms. Bruggman's

responsibilities, the addendum to Ms. Bruggman's application confirms that she has "no role in



1
   AWS' citation to McDonnell Douglas Corp., B-259694.2, B-259694.3, June 16, 1995, 95-2
CPD ¶ 51, is also misplaced. The in-house counsel seeking admission in that protest
acknowledged that he had advised the company's competitive strategists on the very procurement
at issue, including provisions in the solicitation which sought the offerors' creative approaches
and strategies for streamlining the acquisition. 95-2 CPD ¶ 51, *4.


                                                4
         Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 5 of 10



preparing product design, marketing, or financial documents;" rather, to the extent she would

ever even review such documents it would be for a litigation purpose, i.e., "in the context of

managing ongoing disputes or litigation." (Bruggman Application Addendum ¶ 8.a., ECF 29.)

Accordingly, no support exist for AWS' insinuations, contrary to Ms. Bruggman's certification,

that Ms. Bruggman engages in competitive decisionmaking.

       Each of the other cases cited by AWS to oppose Ms. Bruggman's application likewise

lack relevance. Neither Ross-Hime Designs, Inc. v. United States, 109 Fed. Cl. 725 (2013),

Hitkansut LLC v. United States, 111 Fed. Cl. 228 (2013), nor Fairholme Funds, Inc. v. United

States, 118 Fed. Cl. 795 (2014), involved an application of counsel subject to the sanctions of the

bar and the court. Rather, in Ross-Hime, a case involving alleged patent infringement, the

plaintiff requested access under the protective order for "an officer of a competitive

corporation," who was named inventor on both patents alleged to have been infringed by the

Government. 109 Fed. Cl. at 741-42 (emphasis added). Similarly, in Hitkansut, another patent

infringement case, the plaintiff requested access to the alleged patent infringer's information by

its principal, which the government opposed on the ground that the principal operated as a

competitive decisionmaker for the plaintiff and consultant to other companies that competed with

alleged infringer. 111 Fed. Cl. at 238. Finally, the application denied in Fairholme involved a

proposed expert that had a personal interest in the litigation involving the Federal National

Mortgage Association ("Fannie Mae") and Federal Home Loan Mortgage Corporation ("Freddie

Mac"), both as an owner of common and preferred Fannie Mae stock and as the former Chief

Financial Officer and Vice Chairman of the Board of Fannie Mae. 118 Fed. Cl. at 797, 799. The

court noted that the proposed expert had resigned his former position under controversy, and

since resigning and the conclusion of other litigation, he had worked to restore his reputation,




                                                5
        Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 6 of 10



including writing a book about the "demise of Fannie Mae," and engaging in public interviews

and statements about "the charges against him, Fannie Mae's past and future, and the mortgage

industry overall." Id. at 797, 799. None of the factual circumstances that raised concerns of the

risk of inadvertent disclosure in Ross-Hime, Hitkansut, or Fairholme exist here.

       If AWS had specific questions or concerns about Ms. Bruggman's litigation work at

Oracle, AWS' outside counsel could have raised the questions or concerns with Oracle's outside

counsel prior to Oracle submitting the application. Indeed, Oracle outside counsel provided

Defendant and Defendant-Intervenor counsel with a draft of the application and invited questions

and concerns.   To address the concerns of Defendant The United States about the highly-

sensitive information involved and the ongoing nature of the procurement, Ms. Bruggman agreed

to revise her application to restrict her access to covered information only from an Arnold &

Porter office, and to discuss protected material only from a private, non-Oracle location –

enhanced protections requested by Defendant in lieu of an objection to Ms. Bruggman's

admission to the protective order. Despite the pre-submission invitations, AWS did not ask any

questions or seek enhanced restrictions.    Instead, AWS stated its intent to object (without

providing the basis) and now suggests some ill-intent on the part of Ms. Bruggman by relying on

press articles suggesting "that certain technology companies are working together [purportedly]

to spread misinformation to the media and on Capitol Hill." (AWS Resp. at 6, ECF 30.)

       AWS' attempt to undermine Ms. Bruggman as a risk of press leaks is without basis. The

fact that Congress, competitors, government watchdogs, industry associations, and others may

have questioned the propriety of this massive Department of Defense ("DoD") procurement and

the unseemly relationships between DoD officials and AWS has no bearing on Ms. Bruggman's

request. To the extent that the press is a concern, the Court can direct admitted counsel not to




                                                6
         Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 7 of 10



speak or provide information to the press during the pendency of this action. Such an order is of

no concern for Ms. Bruggman or Oracle outside counsel. At bottom, the articles lack relevance

to whether Ms. Bruggman, an in-house litigation counsel who satisfies the Federal Circuit's test

for admission under the protective order, somehow presents an unacceptable disclosure risk.

       Moreover, AWS' attempt to cast the many articles about the Joint Enterprise Defense

Infrastructure ("JEDI") Cloud procurement as some sort of competitor conspiracy smacks of

insincerity. AWS spends millions of dollars lobbying each year, undoubtedly has numerous

public relations firms on its payroll, and even shares a common-owner with the Washington Post

– AWS is no victim of the press or its competitors.2 In this regard, the press is not covering this

procurement merely because Congress, competitors, non-profit government watchdogs, and trade

associations all have raised red flags. The press is covering this procurement because Freedom

Of Information Act ("FOIA") requests submitted by investigative reporters have uncovered

improper contacts between high level DoD officials and AWS.3 The press is covering the

procurement because numerous non-profit government watchdogs have raised concerns about

the ethics of participants.4 The press is covering this procurement because members of Congress




2
  Tonya Riley, "Amazon's Bid on a $10 billion Pentagon Contract is Riddled with Conflicts of
Interest," Mother Jones (December 29, 2018), https://www.motherjones.com/politics/2018/12/
amazons-bid-on-a-10-billion-pentagon-contract-is-riddled-with-conflicts-of-interest/ (reporting
that AWS' "federal lobbying expenditures doubled from nearly $5 million in 2014 to more than
$11 million in 2016 and topped $13 million last year").
3
  See e.g., "JEDI: Emails Between AWS and DoD Officials Reveal Questionable Judgment,
Ethics Experts Say," Capital Forum Vol. 6 dated August 17, 2018, https://library.thecapitolforum
.com/docs/2d6kne2jwe1n?u=241f9mqy8nht.
4
   Andrew Kerr, "Government Ethics Watchdogs Fear Amazon's Web of Influence May Have
Tainted Pentagon's $10 Billion JEDI Cloud Deal," The Daily Caller (August 8, 2018), https://
dailycaller.com/2018/08/08/sally-donnelly-defense-department-jedi-cloud-amazon/;             Pete
Sweeney, "Amazon Pentagon ties may receive greater scrutiny," Reuters (Aug. 16, 2018),
https://www.reuters.com/article/uk-usa-pentagon-breakingviews/breakingviews-amazon-
pentagon-ties-may-receive-greater-scrutiny-idUSKBN1L10AS ("Both Donnelly and DeMartino


                                                7
        Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 8 of 10



have requested an Inspector General review of "significant connections between DoD personnel

charge with developing the JEDI requirements and the specific contractor," AWS.5 The press is

covering this procurement because DoD put a lifetime "Amazonian" in charge of the JEDI Cloud

effort and that "Amazonian" then proceeded to advocate for positions favoring AWS and

trashing its competitors.6 The press is covering this procurement because AWS offered to buy a

company from the DoD JEDI Cloud "lead PM" during the procurement.7 The press is covering

this procurement because AWS rehired that same JEDI Cloud lead PM during the ongoing

procurement despite that he had access to vast quantities of highly sensitive information (both

DoD and competitor), faced none of the controls offered by this protective order, and operates to

this very day as an AWS General Manager and competitive decisionmaker. 8

       Accordingly, the Court should grant the application for access of Ms. Bruggman,

experienced in-house counsel and member of the bar, who has certified that she does not

participate in competitive decisionmaking and has agreed to the enhanced constraints relating to

the protected material access that Defendant The United States requested.           Indeed, Ms.

Bruggman will agree to additional reasonable protections as required – a position previously

presented to AWS but declined in favor of its objection.




declared income from Amazon on ethics disclosures, and were working for Mattis when he
visited Bezos in August 2017.")
5
  Adam Mazmanian, "House appropriators seek IG probe of JEDI," FCW (Oct. 23, 2018), https:
//fcw.com/articles/2018/10/23/jedi-cole-womack-letter.aspx.
6
  Aaron Gregg, "'Once an Amazonian, always an Amazonia'; Former Pentagon official's business
ties draw scrutiny," Washington Post (Dec.18, 2018), https://www.washingtonpost.com/business/
2018/12/18/once-an-amazonian-always-an-amazonian-former-pentagon-officials-business-ties-
draw-scrutiny/?utm_term=.3f99148ff53e
7
   See id.
8
   David Harris, "Oracle Slams AWS 'Conflicts of Interest' in JEDI Cloud Lawsuit," CRN (Dec.
11, 2018), https://www.crn.com/news/cloud/oracle-slams-aws-conflicts-of-interest-in-jedi-cloud-
lawsuit.


                                                8
        Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 9 of 10



Dated: January 2, 2019             Respectfully Submitted,

Of Counsel:                        ARNOLD & PORTER KAYE SCHOLER LLP

Kara L. Daniels                    /s/ Craig A. Holman
Dana E. Koffman                    Craig A. Holman
Amanda J. Sherwood                 Arnold & Porter Kaye Scholer LLP
Nathaniel Castellano               601 Massachusetts Ave., N.W.
Arnold & Porter Kaye Scholer LLP   Washington, D.C. 20001
601 Massachusetts Ave., N.W.       Phone: (202) 942-5722
Washington, D.C. 20001             Fax: (202) 942-5999

                                   Attorney of Record for Oracle America, Inc.




                                      9
        Case 1:18-cv-01880-EGB Document 36 Filed 01/03/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of January 2019, I caused a true and correct copy of

the foregoing Reply to the Objection by Defendant-Intervenor to the Application for Access to

Information under Protective Order of Oracle America, Inc. In-House Counsel to be served by

electronic delivery on:

                                      William P. Rayel
                                 U.S. Department of Justice
                                     Post Office Box 480
                                     Ben Franklin Station
                                  Washington, D.C. 20044
                                 Telephone: (202) 616-0302
                                 Facsimile: (202) 307-0972
                              E-mail: William.Rayel@usdoj.gov

                                    Counsel for Defendant


                                      Daniel R. Forman
                                   Crowell & Moring LLP
                               1001 Pennsylvania Avenue, N.W.
                                Washington, D.C. 20004-2595
                                  Telephone: (202) 624-2504
                                  Facsimile: (202) 628-5116
                                E-mail: dforman@crowell.com

                               Counsel for Defendant-Intervenor


                                            /s/ Craig A. Holman
